Per Cctriam:
We think the conclusion reached by the court below is correct. The fact found, and not seriously disputed, is that the plaintiff had, uto some extent,” prior to the passage of the act of 1885, begun to lay its pipes within the city of Allegheny in good faith for the purpose of supplying the said city with natural gas; ,such being the case it was within the exception of the act, and might proceed with its work independently of an ordinance.
Appeal dismissed, and decree affirmed; costs to be paid by appellant.